                                       Case 2:18-cv-00673-JAM-CKD Document 68 Filed 09/14/20 Page 1 of 4



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       I.F, et al.,                                      N.D. Cal. Case No. 20-mc-80075-LB
                                                                                             E.D. Cal. Case No. 2:18-cv-00673-JAM
                                  12                      Plaintiffs,
Northern District of California
 United States District Court




                                                                                             ORDER APPROVING MINOR'S
                                  13                 v.                                      SETTLEMENT
                                  14       CITY OF VALLEJO, et al.,                          Re: ECF No. 8
                                  15                      Defendants.

                                  16

                                  17                                            INTRODUCTION

                                  18        This is a civil-rights and wrongful-death case arising from the death of plaintiff I.F.’s father,

                                  19   Ronell Foster, who was shot and killed by a Vallejo police officer in February 2018.1 Plaintiff I.F.,

                                  20   by and through her mother, settled I.F.’s claims following a day-long settlement conference with

                                  21   the undersigned.2 After the settlement, the parties consented to the undersigned’s exercise of

                                  22   jurisdiction for all purposes concerning the settlement.3 Counsel for I.F. filed an unopposed

                                  23

                                  24
                                       1
                                        I.F. v. City of Vallejo, 2:18-cv-00673-JAM-CKD (E.D. Cal.), First Am. Compl. – ECF No. 8.
                                  25   Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-
                                       generated page numbers at the top of documents.
                                  26   2
                                        Mot. to Approve Minor’s Compromise – ECF No. 8 at 2. The motion to approve minor’s
                                  27   compromise is for plaintiff I.F. only. Id.
                                       3
                                        McMahon Consent – ECF No. 12; I.F. v. City of Vallejo, 2:18-cv-00673-JAM (E.D. Cal.),
                                  28   Stipulation and Order – ECF No. 65.

                                       ORDER – N.D. Cal. Case No. 20-mc-80075-LB, E.D. Cal. Case No. 2:18-cv-00673-JAM
                                       Case 2:18-cv-00673-JAM-CKD Document 68 Filed 09/14/20 Page 2 of 4



                                   1   motion to approve a minor’s compromise.4 The court can decide the motion without oral

                                   2   argument, see N.D. Cal. Civ. L.R. 7-1(b), and grants the motion.

                                   3

                                   4                                                 ANALYSIS

                                   5         “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                   6   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                   7   (9th Cir. 2011). “Rule 17(c) provides, in relevant part, that a district court must appoint a guardian

                                   8   ad litem — or issue another appropriate order — to protect a minor or incompetent person who is

                                   9   unrepresented in an action.” Id. (cleaned up). “In the context of proposed settlements in suits

                                  10   involving minor plaintiffs, this special duty requires a district court to ‘conduct its own inquiry to

                                  11   determine whether the settlement serves the best interests of the minor.’” Id. (quoting Dacanay v.

                                  12   Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)).
Northern District of California
 United States District Court




                                  13         In cases involving the settlement of federal claims, district courts should “limit the scope of

                                  14   their review to the question whether the net amount distributed to each minor plaintiff in the

                                  15   settlement is fair and reasonable, in light of the facts of the case, the minor’s specific claim, and

                                  16   recovery in similar cases,” and should “evaluate the fairness of each minor plaintiff’s net recovery

                                  17   without regard to the proportion of the total settlement value designated for adult co-plaintiffs or

                                  18   plaintiffs’ counsel — whose interests the district court has no special duty to safeguard.” Id. at

                                  19   1181–82 (citing Dacanay, 573 F.2d at 1078).

                                  20         The settlement terms are as follows. The settlement amount is $5,700,000, allocated as

                                  21   follows: (1) $427,500 for plaintiff Paula McGowan; (2) $427,500 for plaintiff Ronell Foster Sr.;

                                  22   (3) $2,422,500 for plaintiff I.F.; and (4) $2,422,500 for plaintiff R.F.5 IF’s potion of the settlement

                                  23   includes a structured settlement annuity with a present value of $1,779,647.56.6 The payments are

                                  24   made on account of personal injury or sickness under § 104(a)(2) of the Internal Revenue Code

                                  25

                                  26
                                       4
                                           Mot. to Approve Minor’s Compromise – ECF No. 8 at 2.
                                  27   5
                                           Id. at 5.
                                  28   6
                                           Id.

                                       ORDER – N.D. Cal. Case No. 20-mc-80075-LB, E.D. Cal. Case No. 2:18-cv-00673-JAM                          2
                                       Case 2:18-cv-00673-JAM-CKD Document 68 Filed 09/14/20 Page 3 of 4



                                   1   and accordingly are tax exempt.7 The annuity provides a combination of annual and periodic

                                   2   payments to I.F., as follows:

                                   3             $25,000 on her 18th birthday, which I.F. could use to buy a car;

                                   4             $1,712.13 per month for life beginning at age 18, increasing by two percent
                                                 annually and guaranteed for 40 years to her beneficiary (until May 12, 2070) in the
                                   5             event of her premature death;
                                   6             $40,000 twice a year for four years beginning the summer after she turns 18, which
                                                 she could use to pay for college;
                                   7
                                                 $50,000 twice a year for two years beginning the summer she graduates from
                                   8             college, which she could use to pay for graduate school;
                                   9             $10,000 once a year for seven years beginning when she turns 18, which she could
                                                 use for travel or investment;
                                  10
                                                 $1,500 per year for life beginning at age 19, increasing by two percent annually,
                                  11             and guaranteed for 40 years to her beneficiary (until June 12, 2070) in the event of
                                                 her premature death;
                                  12
Northern District of California
 United States District Court




                                                 $50,000 on her 22nd birthday;
                                  13
                                                 $100,000 on her 25th birthday;
                                  14
                                                 $150,000 on her 28th birthday; and
                                  15
                                                 $325,000 on her 30th birthday.8
                                  16
                                             The total tax-free guaranteed benefits are $2,571,595.54, and the total tax-free expected
                                  17
                                       benefits for life are $3,895,421.04.9
                                  18
                                             The co-plaintiffs will split the cost of the fees for experts Omalu and Ryan, reducing the fees
                                  19
                                       to $37,227.44, and I.F.’s attorneys reduced their civil-rights attorney’s fees to $605,625, which is
                                  20
                                       25 percent of the settlement.10 I.F.’s counsel also waives reimbursement of the trial consultant’s
                                  21
                                       fees and asks the court to direct counsel to reimburse $43.68 to I.F.’s mother, who was
                                  22
                                       accidentally charged for this amount for lunch (which counsel did not intend for her to pay).11
                                  23

                                  24   7
                                           Proposed Order – ECF No. 11 at 2.
                                       8
                                  25    Sherwin Decl. – ECF No. 9 at 4–5 (¶ 13); Structured Settlement Option, Ex. A to Sherwin Decl. –
                                       ECF No. 9 at 11–12.
                                  26   9
                                           Structured Settlement Option, Ex. A to Sherwin Decl. – ECF No. 9 at 12.
                                       10
                                  27     Mot. to Approve Minor’s Compromise – ECF No. 8 at 6–7; Sherwin Decl. – ECF No. 9 at 5 (¶¶ 17–
                                       18).
                                  28   11
                                            Mot. to Approve Minor’s Compromise – ECF No. 9 at 6–7.

                                       ORDER – N.D. Cal. Case No. 20-mc-80075-LB, E.D. Cal. Case No. 2:18-cv-00673-JAM                         3
                                       Case 2:18-cv-00673-JAM-CKD Document 68 Filed 09/14/20 Page 4 of 4



                                   1      This settlement provides for a substantial monetary benefit to I.F., throughout her life, for her

                                   2   education, housing expenses, and other financial needs. In light of the benefit that the minor child

                                   3   has received in the litigation, and for the reasons advanced in the motion for approval, the court

                                   4   finds that the settlement is reasonable, and the attorney’s fees and costs are reasonable and

                                   5   appropriate.

                                   6

                                   7                                             CONCLUSION

                                   8      The court approves the minor’s compromise and orders that the settlement be implemented

                                   9   according to its terms (as described above). The parties must complete all necessary documents,

                                  10   and the defendant must fund the structured annuity by September 30, 2020. The defendants must

                                  11   send a check or wire transfer in the amount of $642,852.44 (the settlement proceeds that are not

                                  12   being structured) made payable to “Haddad & Sherwin LLP Client Trust Account f/b/o I.F.”
Northern District of California
 United States District Court




                                  13   (using her real name) to arrive at the offices of Haddad & Sherwin LLP (or if wired, arrive in the

                                  14   client trust account) no later than 15 days from this court’s order.

                                  15      IT IS SO ORDERED.

                                  16      Dated: September 14, 2020

                                  17                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  18                                                     United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – N.D. Cal. Case No. 20-mc-80075-LB, E.D. Cal. Case No. 2:18-cv-00673-JAM                        4
